DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 9, 12 and 16 are amended. Claims 8, 10-11 and 19 are cancelled. Claims 1-7, 16-18, 20-24 and 29-30 are withdrawn. Claims 9, 12-15 and 25-28 are presently examined.

Specification
The use of the terms Thermolon [0064], Cerakote [0065] and Ceraset [0065], which are trade names or marks used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The foregoing paragraphs serve as an indication of applicant’s permissible use of trade names or marks in the application. The Examiner does not object to applicant’s use of these trade names or marks. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9, 12-15 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2014/0048083) in view of Shaffer (US 2011/0139141).

Regarding claim 9, Williams discloses an apparatus for the formation of machine made tobacco rods for use in the production of cigars [0002] made from a tobacco comprising a tacky material having a lower conveyor belt and an upper compression belt for compressing a stream of tobacco, a pair of squeeze bars produced from a material comprising poly(aryl ether ketone) and a short folder for folding a wrapper material around the compressed tobacco so as to form a continuous rod of tobacco, the wrapper material provided from a source of wrapper material, the short folder produced from a material comprising a poly(aryl ether ketone) [0013] where the compression belts are driven by a 
Shaffer teaches a polycondensated silicone coating [0022] made from two layers [0020]. The coating is hard, durable, and resistant to food sticking due to its good release properties [0019]. The nonstick properties of the coating also reduce adherence of substances to the coating [0006], and the coating does not deteriorate when exposed to high temperatures [0020].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the components of Williams with the coating of Shaffer. One would have been motivated to do so since Williams discloses that PEEK maintains excellent mechanical and chemical resistance properties at high temperatures, resists the collection of shredded tacky material, as well as having a degree of wear resistance. Shaffer teaches that polycondensated silicone coating is resistant to food sticking and adherence, is durable, and does not deteriorate when exposed to high temperatures. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 12, modified Willaims teaches all the claim limitations as set forth above. Modified Williams does not explicitly teach the vibratory waterfall feeder and the tobacco feed section coated with a poly condensated silicone or polymeric silazane finish.
Shaffer teaches a polycondensated silicone coating [0022] made from two layers [0020] that provides a hardened non stick surface [0007] that does not deteriorate when exposed to high temperatures [0020].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the components of Williams with the coating of Shaffer. One would have been motivated to do so since Shaffer teaches a non stick coating composition that resists degradation at high temperatures.

Regarding claim 13, modified Williams teaches all the claim limitations as set forth above. Modified Williams does not explicitly teach the pulleys coated with a poly condensated silicone or polymeric silazane finish.
Shaffer teaches a polycondensated silicone coating [0022] made from two layers [0020] that provides a hardened non stick surface [0007] that does not deteriorate when exposed to high temperatures [0020].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pulleys of Williams with the coating of Shaffer. One would have been motivated to do so since Shaffer teaches a non stick coating composition that resists degradation at high temperatures.

Regarding claim 14, modified Williams teaches all the claim limitations as set forth above. Williams ‘083 discloses that a binder web (figure 1, reference numeral 30) that is fed from a source of binder web (figure 1, reference numeral 32) and is mated with a wrapper web (figure 1, reference numeral 34) supplied from a source of wrapper web ([0057], figure 1, reference numeral 36). Modified Williams does not explicitly teach the source of binder web located downstream of the source of wrapper web.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the source of binder web downstream of the source of wrapper web. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
 
Regarding claim 15, Williams discloses that the adhesive applicator (figure 1A, reference numeral 59) is located upstream of the short folder ([0060], figure 1A, reference numeral 64).

Regarding claim 25, Williams discloses an apparatus capable of forming a rod from a shredded material including a tacky constituent and a wrapper having a feeder that establishes a moving column of the shredded material, opposing converging guides that compress the column as the column moves along the opposing converging guides, and a folding surface that forms the rod as the compressed column and the wrapper are drawn through the folding surface [0023]. The gap between adjacent 
Shaffer teaches a polycondensated silicone coating [0022] made from two layers [0020] that provides a hardened non stick surface [0007] that does not deteriorate when exposed to high temperatures [0020].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the components of Williams with the coating of Shaffer. One would have been motivated to do so since Shaffer teaches a non stick coating composition that resists degradation at high temperatures.

Regarding claim 26, modified Williams teaches all the claim limitations as set forth above. Williams discloses that the feeder includes moving a lower endless belt and a guide plate that guides said lower endless belt (claim 30). Williams does not explicitly disclose the guide plate comprising a condensated silicone or a polymeric silazane finish.
Shaffer teaches a polycondensated silicone coating [0022] made from two layers [0020] that provides a hardened non stick surface [0007] that does not deteriorate when exposed to high temperatures [0020].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the guide plate of Williams with the coating of Shaffer. One would have been motivated to do so since Shaffer teaches a non stick coating composition that resists degradation at high temperatures.

Regarding claim 27, Williams discloses that the opposing converging guides cooperate with convergent, opposing endless belts to compress the column (claim 31).

Regarding claim 28, modified Williams teaches all the claim limitations as set forth above. Williams ‘083 discloses a transition guide at a transition space between the convergent opposing endless belts that abates accumulation of shredded material (claim 32). Modified Williams does not explicitly the transition guide coated with a poly condensated silicone or polymeric silazane finish.
Shaffer teaches a polycondensated silicone coating [0022] made from two layers [0020] that provides a hardened non stick surface [0007] that does not deteriorate when exposed to high temperatures [0020].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transition guide of Williams with the coating of Shaffer. One would have been motivated to do so since Shaffer teaches a non stick coating composition that resists degradation at high temperatures.

Response to Arguments
Regarding claims 9 and 25, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Williams does not disclose forming the tobacco infeed section or vibratory waterfall from semi-crystalline thermoplastic material and (b) that there is no motivation to combine Williams and Shaffer to coat the tobacco infeed section or vibratory waterfall feeder since those parts are not exposed to elevated temperatures.
Regarding (a), it is noted that the features upon which applicant relies (i.e., the tobacco feed section or the vibratory waterfall heater being formed from a semi-crystalline thermoplastic material) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case the claims require that the tobacco feed section or the 
Regarding (b), Shaffer is directed to a coating that resists sticking and makes removal of food (and other substances [0006]) easier [0019], and repeatedly uses the term “non-stick” to describe the coating. While Shaffer teaches a maximum temperature at which the coating is effective [0020], Shaffer is silent as to a minimum temperature. Additionally, it is well known that ovens are often cleaned at low or room temperature to allow humans to touch their surfaces without being burned. Taken together these facts would suggest to one of ordinary skill in the art that the coatings of Shaffer would continue to provide their stated benefits even at room temperature. 

Regarding claims 12-15 and 26-28, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, all claims are rejected as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747